Let me first of all,
through you, Sir, congratulate the President of the fifty-
third session of the General Assembly upon his election. I
am confident that our important work will be guided in a
most productive way. I would also like to thank the former
President, Mr. Hennadiy Udovenko, for his relentless work
and creativity to bring about consensus on the Secretary-
General?s important reform proposals for the United
Nations.
Before proceeding to my statement, I would like to
report that this afternoon an important resolution on the
situation in Kosovo was adopted by the Security Council.
The resolution is a firm response to a stark reality. The
Council spells out what Belgrade must do now towards
achieving a political situation and to avoid a humanitarian
disaster. Their deeds and not their words will determine
further Security Council action. Also, the Kosovo Albanians
must act in accordance with the demands in the
resolution. As a Council member, and now as its
President, Sweden has worked persistently for such a
clear message to be sent by the Security Council. I trust
that it will be heard and understood.
Sweden aligns itself with the statement made
yesterday by my Austrian colleague, Mr. Wolfgang
Schüssel, on behalf of the European Union.
Economic turbulence, persistent poverty and
environmental degradation provide a sombre background
to this session of the General Assembly. So do crises and
conflicts, terrorism and nuclear test explosions and, of
course, the political and financial realities affecting the
United Nations itself.
We receive early warning signals, but early action
rarely follows. Isolationism and unilateralism could easily
re-emerge.
Many are concerned about the difficulties they face
in meeting the requirements of a globalized international
community. The positive aspects of globalization —
integration and economic progress — offer the best
opportunities we have ever known for achieving peace,
democracy and development. When trade, economies and
financial markets do not recognize any borders, politics
must be global as well.
The United Nations has to continue to reform in
order to remain relevant. The Swedish Government stands
firmly behind the reform efforts of the Secretary-General
to streamline the Organization, to focus more on its core
activities and to introduce a stringent and up-to-date
management culture.
Member States cannot shy away from their
responsibility for the Organization. United Nations reform
is not a cost-cutting exercise, but one of rendering the
Organization more effective. It cannot be reformed under
the threat of political and financial crisis. No Member
State has the right to set conditions for fulfilling Charter
obligations. All debtors must pay their assessed
contribution in full, on time and without conditions.
I will speak today of five key areas for global
response, international cooperation and common action.
First, we must strengthen cooperation to eradicate
poverty. Poverty is not only lack of material resources. It
is also lack of knowledge and influence over one?s own
32


life. It is a question of justice. The principle at stake is that
of equal rights and opportunities for all. A prerequisite for
success in the fight against poverty is that the poor
themselves are involved in a partnership based on common
ethics and mutual trust.
Democracy, development and peace are closely linked.
Empty stomachs do not provide a sustainable ground for
democracy. Individual human security and the security of
the planet must be given as much recognition as the
security of States.
Putting an end to poverty is imperative. Large
economic inequalities and lack of civic infrastructure create
friction between individuals, between groups, between
countries. Marginalization spurs violent conflicts. Security
cannot be seen primarily in a military perspective.
Development and economic integration play a much greater
role in preventing serious conflicts.
In an increasingly globalized world the fight against
poverty is a common interest and a common duty. Only on
the basis of solidarity can we create a world which respects
the equal rights and value of all its people. It will require
not only efforts by poor countries, but also by richer
countries.
Therefore, I regret that only four countries meet the
United Nations aid target of 0.7 per cent of gross national
income. Sweden is proud to be one of them. The seven
largest economies on average contribute only 0.19 per cent.
Free trade still remains to be fully achieved.
Remaining barriers which prohibit poor countries from
making use of their comparative advantages are counter-
productive and must be abolished. The trade policies of
industrial countries should also facilitate regional
cooperation among developing countries.
The Heavily Indebted Poor Countries Debt Initiative
must be strengthened, as the debt crisis creates vicious
circles for weak economies. The international financial
system has proved to be insufficiently adapted to political
and social realities.
Secondly, we must strengthen cooperation to promote
human rights. Societies which respect human rights are
more stable and more peaceful. Repression spurs rebellion,
violence breeds violence.
This year we commemorate the fiftieth anniversary of
the Universal Declaration of Human Rights. It has given
hope to people all over the world. It has inspired human
rights advocates to expose violations in their own
countries. It has encouraged Governments to take action
to protect and monitor respect for human rights. But
much remains to be done.
Primitive expressions of public vengeance have no
place in a civilized legal system. Today, a majority of the
Member States have abolished the death penalty or placed
it under a moratorium. This is sometimes done in
response to public opinion, but also frequently as a result
of political leadership and with the support of
international norms and standards.
Economic, social and cultural rights create the basis
for a sustainable society with strong democratic
participation. The exploitation of children drastically
illustrates the importance of these rights. A convention on
child labour should be agreed at the next international
labour conference, and urgent national and international
measures should be taken to combat the most disgusting
form of exploitation — child prostitution.
The use of child soldiers is another fundamental and
increasingly frequent violation of the rights of the child.
It is vital to achieve international standards against
involving children under 18 as combatants and to
combine this with practical and preventive measures to
help and protect children in need.
The rights laid down in the Universal Declaration
apply to all. Special norms for vulnerable groups are
necessary to ensure that they can be equal with others.
The principle of non-discrimination is of particular and
critical importance for individuals who belong to ethnic,
linguistic or religious minorities or to indigenous peoples.
This principle should be complemented with national
mechanisms to ensure effective participation in society.
Few measures would be more important to prevent
conflicts within and among States.
The adoption of the Rome Statute for the
International Criminal Court is a milestone in the struggle
against genocide, crimes against humanity and war
crimes. Sweden will become a party, and I urge all States
to do the same. It is imperative to close the gap of
impunity.
Thirdly, we must strengthen cooperation to deepen
democracy. The United Nations should increasingly
become a leader in worldwide efforts to strengthen and
deepen democracy. It is essential to develop civil, open
33


and pluralistic societies; to promote equal participation of
all women and men in political life; and to ensure
independent media, freedom of speech and the rule of law.
I suggest that the time has come to look systematically
at how the United Nations system as a whole can be even
more effectively put to use to promote democracy.
Already in 1795 Immanuel Kant stressed the strong
connection between peace and democracy:
“If the consent of the citizenry is required in order to
determine whether or not there will be a war, it is
natural that they consider all its calamities before
committing themselves to so risky a game.”
(Perpetual Peace)
Democracies seek security in cooperation with one
another rather than through deterrence — in openness rather
than in secrecy. Democracies also have a proven record in
dealing with internal tension and strife without resorting to
violence.
Strengthening democracy helps prevent violent
conflict, by allowing for differing views and interests. A
democratic culture provides the ground for reconciliation.
The common values inherent in democracy also
provide fertile ground for peaceful cooperation to build
society. The free exchange of ideas, people and goods
creates interdependence and common norms. The future
becomes a shared opportunity.
This is illustrated by developments during the last
decade in Sweden?s own neighbourhood, the Baltic region.
For half a century, the Baltic was a deep trench separating
East and West. The same sea today unifies free countries in
blossoming trade, political cooperation and people-to-people
contacts.
Fourthly, we must strengthen cooperation to bring
about disarmament. In May this year, two States — India
and Pakistan — exposed their nuclear ambitions by
conducting a series of test explosions. These aspirations
endanger international peace and security, as well as
stability in the region and international non-proliferation
and disarmament efforts. This was why Sweden and Japan
took the initiative to prepare a Security Council resolution
deploring the testing. After a decade of great promise in the
field of nuclear non-proliferation and disarmament, the
spectre of nuclear weapons is again at the centre of
attention.
The possession of nuclear weapons — by any
State — cannot be indefinitely accepted as legitimate. On
9 June, I and my colleagues from Brazil, Egypt, Ireland,
Mexico, New Zealand, Slovenia and South Africa made
a joint ministerial declaration on nuclear weapons. In the
declaration, we urge the five nuclear-weapon States and
the three nuclear-weapon-capable States to clearly commit
themselves to eliminating their nuclear weapons and
nuclear capability and to start work immediately on
practical steps to this end. We also set out a series of
mutually reinforcing measures providing a road map to a
world free from nuclear weapons.
At this session of the General Assembly, the eight
nations will follow up the declaration with a draft
resolution. This initiative has already been presented from
this rostrum. We invite all Member States to join us in
supporting this draft resolution and, inter alia, call for the
accession by all States to the Treaty on the Non-
Proliferation of Nuclear Weapons and the Comprehensive
Nuclear-Test-Ban Treaty, the entry into force of START
II and negotiations on START III, the prompt de-alerting
of nuclear weapons and the withdrawal of non-strategic
nuclear weapons.
New and forceful impetus is urgently needed to
regain the momentum for nuclear disarmament. It is
necessary to counteract the tendency to assign new
importance to nuclear weapons. These weapons must
neither be given increased emphasis in defence planning
nor be seen as a means to counter threats from other
weapons of mass destruction.
The world needs a new international agenda for
complete nuclear disarmament. We must at the same time
redouble our efforts to rid the world of all biological and
chemical weapons.
The threat of terrorist use of weapons of mass
destruction adds to the urgency of disarmament efforts.
Strict adherence to international agreements, strengthened
verification and controlled weapons destruction are
essential parts of a long-term strategy against terrorism.
International control regimes to limit the transfer of
technology that could be used to produce weapons of
mass destruction as well as other armaments must be
further developed.
The proliferation of small arms and light weapons is
a serious threat to peace, security and development. Such
34


weapons have been the primary cause of casualties in
almost every recent conflict on the United Nations agenda.
Practical and concrete measures — such as collection,
safe storage and destruction in the context of peacekeeping
operations — should be the focus in dealing with small
arms and light weapons. Therefore, the Swedish
Government supports the Mali initiative for a West African
moratorium on the production and transfer of such
weapons.
I warmly welcome the forthcoming entry into force of
the Ottawa Convention. This is a major step in the struggle
against the plague of anti-personnel landmines. Concerted
efforts will be needed to ensure its full implementation as
well as the adherence of the largest military Powers.
Fifthly, we must strengthen cooperation to prevent
armed conflict. Stable peace does not suddenly turn into
military conflict. War normally breaks out after a period of
gradual deterioration. Prevention has the best prospects of
success at the earliest possible stage of such a process.
The need for early action is obvious. Nevertheless,
decisions are taken at a late stage — often too late. There
are strong forces at work which obstruct early action —
forces hiding behind arguments about sovereignty, public
opinion and national interest; forces defining security as
stability and order, rather than dealing with the underlying
causes of conflicts.
After almost two years on the Security Council we are
more convinced than ever of the urgent need to build
political commitment for preventive measures and to
develop, hone and refine preventive instruments. It is a
question of political will. It is a matter of allocating
resources. It is about looking for solutions that are
sustainable over the long term, even when strong forces
want to focus on short-term needs alone.
National responsibility for conflict prevention is
fundamental. International law makes every State
responsible for its international behaviour. States should
also be expected to account for their internal actions, which
often have major external consequences. Sovereignty should
stand for responsibility and accountability.
Conflict prevention is also an international
responsibility. The United Nations possesses a wide array
of instruments for preventive action. Lessons have also
been learned from a wide range of peacekeeping operations.
A new generation of peacekeeping operations is
emerging, often with a flexible mix of civilian, military
and police components. International service is a key task
for the Swedish armed forces, and increasingly also for
the Swedish police.
To be effective, the United Nations — and, in
particular, the Security Council — must act promptly,
unitedly and in unison with regional actors. Several
regional organizations have identified conflict prevention
and peaceful settlement of disputes as key tasks. The
growing network of European security organizations is
one example, cooperation between African States another.
Cooperation with regional actors is crucial but
complex in today?s growing grey zone of conflicts —
domestic in origin but international in impact. They often
involve neighbouring countries as recipients of refugees,
as weapons suppliers or even as participants. In such
situations, the United Nations must be faithful to its
global principles, but must also find a way of engaging
regional actors in peaceful solutions that guarantee the
legitimate security interests of all.
When regional leadership is available, the role of the
United Nations should be one of providing support and,
when international military peace operations are needed,
authorizing and monitoring. When regional leadership is
lacking, the United Nations must be ready to lead.
I have highlighted five key areas and objectives for
the United Nations: the eradication of poverty, the
promotion of human rights, the deepening of democracy,
the achievement of disarmament and the prevention of
armed conflicts.
Yet the uniqueness and strength of the United
Nations lies not in any single field of activity, but in the
totality of them all. Peace, security, democracy, human
rights, social justice, humanitarian relief, sustainable
development and prevention are inseparable.
In a time of difficult political and financial
challenges for the Organization, it is important that we
spell out our expectations and priorities. We will have to
work hard to allow the United Nations to realize its
potential. We owe it to the United Nations — and to each
other — to give it the chance to succeed.



